                                 UNITED STATES DISTRICT COURT
                                      DISTRICT OF MAINE

BUCK S.,                                            )
                                                    )
                          Plaintiff                 )
                                                    )
v.                                                  )        No. 2:17-cv-00465-JDL
                                                    )
NANCY A. BERRYHILL,                                 )
Acting Commissioner of Social Security,             )
                                                    )
                          Defendant                 )

         RECOMMENDED DECISION ON MOTION FOR EAJA ATTORNEY FEES

        In this district, the Commissioner of Social Security and many plaintiffs “have been at

loggerheads over the appropriate paralegal rate . . . for some time.” Defendant’s Opposition to

Plaintiff’s EAJA [Equal Access to Justice Act] Application for Fees and Expenses (“Rosemary C.

Opposition”) (ECF No. 18), Rosemary C. v. Berryhill, No. 1:17-cv-00282-GZS (D. Me.), at 1-2

n.1. To resolve the impasse, the court convened an evidentiary hearing on November 19, 2018, in

this case and two others, Rosemary C. and Traci H. v. Berryhill, No. 1:16-cv-00568-JAW (D. Me.),

to address whether the time has come for an upward adjustment in the hourly rate of $90 that this

court has awarded in recent years in EAJA fees for paralegal work in Social Security disability

appeal cases.1 I conclude, and recommend that the court find, that it has.

        The plaintiff seeks a fee award pursuant to the EAJA, 28 U.S.C. § 2412(d), of $4,425.46

for 8.4 hours of attorney time and 25.1 hours of paralegal time expended in connection with this

Social Security benefits appeal. See EAJA Application for Fees and Expenses (“Motion”) (ECF

No. 21) & [Fee Invoice], Exh. A (ECF No. 21-1) thereto, at [2]. The commissioner’s sole objection



1
 In addition, Judge Hornby deferred ruling on a pending EAJA fee petition in a fourth case, Jerri H. v. Berryhill,
pending the resolution of the instant paralegal fee rate matter. See Procedural Order (ECF No. 23), Jerri H. v.
Berryhill, No. 2:17-cv-453-DBH (D. Me. Oct. 16, 2018).

                                                        1
is to the hourly rate of $110 sought for paralegal work. See Defendant’s Opposition to Plaintiff’s

EAJA Application for Fees and Expenses (“Opposition”) (ECF No. 22) at 1-6.

        For the reasons that follow, I conclude that the plaintiff has shown that an increase to $105,

rather than the $110 requested, is warranted in the hourly rate of experienced paralegals assisting

in Social Security disability appeal cases in this district. Hence, I recommend that the court grant

the Motion in part and award EAJA fees totaling $4,299.96, consisting of $1,664.46 for 8.4 hours

of attorney time at $198.15 per hour and $2,635.50 for 25.1 hours of the time of an experienced

paralegal at $105 per hour.2

                                          I. Evidence Presented

        The plaintiff presented two witnesses, Portland, Maine, attorney Robert Edmond Mittel,

Esq., the senior member of MittelAsen, LLC, and his own attorney, Francis M. Jackson, Esq., a

founding partner of Jackson & MacNichol, and offered 11 exhibits, which were admitted without

objection, as well as two demonstrative aids. Those exhibits consist of (i) a declaration and

supplemental declaration of Attorney Mittel, see Plaintiff’s Exhs. 5-6, (ii) two Bureau of Labor

Statistics (“BLS”) price index measures, see Plaintiff’s Exhs. 10-11, (iii) excerpts from two

paralegal billing surveys, see Plaintiff’s Exhs. 3-4, (iv) records from two Social Security EAJA

fee cases decided in this court and a copy of a decision in a third, see Plaintiff’s Exhs. 7-9, and (v)

affidavits of local attorneys Andrea Bopp Stark, Esq., and John H. Montgomery, Esq., filed in this




2
  My research indicates that this court has not previously distinguished between experienced and inexperienced
paralegals in awarding EAJA fees in Social Security cases, presumably because the paralegals for whose work fees
have been sought happen to have been experienced. The companion case of Rosemary C. implicated the need to make
that distinction, a lower rate having appropriately been sought for the work of an inexperienced paralegal. Because
neither side presented evidence or argument concerning the market rate for an inexperienced paralegal, and the
commissioner did not separately address Rosemary C.’s hourly discount of $10 from the rate sought for experienced
paralegals, see Rosemary C. Opposition at 3-6, I adopted the $10 discount, awarding a fee for the inexperienced
paralegal at an hourly rate of $95.


                                                        2
court in support of fee awards in non-Social Security cases, including awards for paralegal work,

see Plaintiff’s Exhs. 1-2.3

         The commissioner presented no witnesses and offered three exhibits, which were admitted

without objection, as well as one demonstrative aid. Those exhibits are (i) an affidavit of Rami

M. Vanegas, Assistant Regional Counsel for the Social Security Administration, Office of the

General Counsel (“OCG”) – Region One, see Defendant’s Exh. 1 and (ii) two decisions of the

United States District for the District of Massachusetts in which the plaintiff’s attorney’s law firm

requested, and was awarded, EAJA paralegal fees in Social Security cases at an hourly rate of $90,

see Defendant’s Exhs. 2-3.

         At the close of the hearing, I heard oral argument.

                                        II. Applicable Legal Standard

         The EAJA provides, in relevant part:

         [A] court shall award to a prevailing party other than the United States fees and
         other expenses . . . incurred by that party in any civil action . . . including
         proceedings for judicial review of agency action, brought by or against the United
         States in any court having jurisdiction of that action, unless the court finds that the
         position of the United States was substantially justified or that special
         circumstances make an award unjust.

28 U.S.C. § 2412(d)(1)(A). The EAJA allows fee reimbursement to a prevailing party for

“reasonable fees and expenses of attorneys[.]” Id. § 2412(b). In turn, the “amount of [attorney]

fees awarded under this subsection [2412(d)] shall be based upon prevailing market rates for the

kind and quality of the services furnished,” subject to a statutory cap of $125 per hour, “unless the




3
 Prior to the hearing, the plaintiff also filed a statement of case authorities listing nine cases. See [Statement of Case
Authorities] (“Plaintiff’s Authorities”) (ECF No. 32), Rosemary C. Seven of those cases, issued by this court, are
among 10 listed in one of the plaintiff’s demonstrative aids, which I discuss below. Compare id. with Plaintiff’s Exh.
13. The remaining two cases, issued by other jurisdictions, also are discussed below.

                                                            3
court determines that an increase in the cost of living or a special factor . . . justifies a higher fee.”

Id. § 2412(d)(2)(A).

         This court has adopted, as the measure of whether cost of living adjustments above the

$125 cap are warranted, the BLS Consumer Price Index – All Urban Consumers, Not Seasonally

Adjusted, U.S. city average, All items (“CPI-U-ALL”). Quint v. Barnhart, Civil No. 05-135-B-

W, 2006 WL 1495004, at *1, 3 (D. Me. May 25, 2006) (rec. dec., aff’d June 13, 2006).

         The Supreme Court has construed the phrase “reasonable fees . . . of attorneys” to

encompass paralegal fees, holding that “a prevailing party that satisfies EAJA’s other requirements

may recover its paralegal fees from the Government at prevailing market rates.” Richlin Sec. Serv.

Co. v. Chertoff, 553 U.S. 571, 590 (2008).

         “The plaintiffs bear the burden of establishing the reasonableness of the rates and hours

submitted in their application for fees.” Mason v. Me. Dep’t of Corr., 387 F. Supp.2d 57, 60 (D.

Me. 2005).

                                                 III. Discussion

         At hearing, the parties agreed that the appropriate market for purposes of determining the

prevailing market rate pursuant to Richlin is the District of Maine. The commissioner conceded,

as she had in two teleconferences with counsel held in preparation for the hearing, that some

upward adjustment is warranted. She proposed that it be calculated by the percentage increase in

the CPI-U-ALL since the court’s award of paralegal fees at a $90 rate in Knudsen v. Colvin, No.

2:14-cv-155-JHR, 2015 WL 5628784 (D. Me. July 31, 2015). By her calculations, this would

result in an hourly rate of $96 to $97.4 She argued that, to avoid this type of litigation in the future,


4
  It is unclear whether the commissioner proposed to calculate the percentage increase from the date paralegal services
first were performed in Knudsen (in 2014) or the date on which the decision was issued (in 2015). At oral argument,
her counsel mentioned both dates. However, because, as explained below, I find a different starting point appropriate,
I need not resolve that issue.

                                                          4
the court should henceforth automatically adjust EAJA paralegal fee rates for work in Social

Security disability appeal cases pursuant to the same index, the CPI-U-ALL.

        The plaintiff advocated for the use of either or both of two other BLS indices that he

contended yield more targeted and accurate results: the Producer Price Index industry group data

for Legal services, not seasonally adjusted (“PPI/Legal”), which does not break data down for

regions or states, see Plaintiff’s Exh. 10, and/or a CPI index measuring Other personal services in

Northeast urban, all urban consumers, not seasonally adjusted (“CPI-U/Northeast Services”), see

Plaintiff’s Exh. 11. He argued that the increase should be calculated for the period since July 2013,

when Social Security paralegal services first were performed for which this court awarded fees at

a $90 per hour rate. See Plaintiff’s Exh. 7 ([Fee Invoice] (“Baker Invoice”), Exh. A to EAJA

Application for Fees and Expenses, Baker v. Colvin, No. 1:13-cv-00134-DBH (D. Me.)).5 By the

plaintiff’s calculations, application of the PPI/Legal yields an hourly rate of $103.55, and

application of the CPI-U/Northeast Services yields an hourly rate of $102.60. See Plaintiff’s Exh.

12 (Plaintiff’s Demonstrative Aid A – Change in the CPI).

        Finally, the plaintiff contended that these indices should be used only to establish a “floor”

for market-rate paralegal fees. He asserted that he had demonstrated that the market rate for

experienced, specialized paralegals in this district is at least $110 an hour, as a result of which his

request for an EAJA paralegal fee award at that hourly rate for the services of an experienced

paralegal should be approved.

        With the benefit of the evidentiary hearing and oral argument held on November 19, 2018,

I recommend that the court find that the market rate for experienced paralegals assisting in Social



5
  The invoice submitted in Baker indicates that paralegal services were initially performed in September 2013, not
July 2013. See Baker Invoice. However, because, as explained below, I find a different starting point appropriate,
nothing turns on the discrepancy.

                                                        5
Security disability appeal cases in this district has risen to $105 per hour, as evidenced primarily

by certain testimony of Attorney Mittel and the application of the PPI/Legal index.

                                A. Testimony of Attorney Mittel

        I give great weight to the testimony and declaration of Attorney Mittel that, among lawyers

engaged in work in this court that is somewhat comparable to that performed by Attorney Jackson

and his paralegal -- for example, the defense of ERISA-based disability claims and the defense of

medical malpractice claims -- paralegal rates exceed $100 per hour, except in some cases in which

an insurance carrier is paying, qualifying the carriers (who Mittel testified pay legal bills promptly)

for a discount. See Plaintiff’s Exh. 6 (Supplemental Declaration of Robert Edmond Mittel (“Suppl.

Mittel Decl.”)) ¶ 8.

        Attorney Mittel also testified, as did Attorney Jackson, that $110 per hour is a reasonable,

appropriate rate for the work of Attorney Jackson’s paralegal Bradley Enna and, in fact, probably

lower than current market rates for some specialized paralegals assisting in civil litigation in this

community, particularly those involved in intellectual property litigation. See also Suppl. Mittel

Decl. ¶ 3. However, this testimony rests on footings that are simultaneously too narrow and too

broad, falling short of establishing that $110 is the market rate for experienced Social Security

paralegals in this district.

        First, it pertains solely to the work of paralegal Enna, who received a Juris Doctorate from

the University of Pennsylvania Law School and practiced law at the law firm of Skadden, Arps,

Slate, Meagher & Flom LLP before suffering a closed head injury. Second, it relies on comparison

between the services of Enna and those of specialized paralegals in civil litigation in this

community generally, including those involved in intellectual property litigation. Yet, this court

has declined to assume that the market rate for the work of Social Security paralegals is equivalent



                                                  6
to that of other specialized, experienced paralegals, see, e.g., Pearson v. Astrue, Civil No. 1:11-

CV-252-DBH, 2012 WL 837243, at *1 (D. Me. Mar. 12, 2012) (court was “not prepared to say,

without evidence, that the market rate for paralegal services in social security cases is equivalent

to that for copyright, trademark and patent infringement cases”), and the plaintiff offered no

evidence at hearing that specialized paralegals as a group are fair comparators. To the contrary,

the testimony of Attorney Mittel, as a whole, fairly can be construed to indicate that, while the

market rate for paralegals assisting in the types of litigation most comparable to Social Security

work typically exceeds $100, it is below $110. While Attorney Mittel did testify that Enna’s work

is comparable to that of an experienced trademark paralegal, for reasons discussed below, that

testimony, even accepted at face value, does not bridge the gap to a rate of $110.

                                        B. PPI/Legal Index

       I also rely in part on the PPI/Legal index, rather than the CPI-U-ALL or the CPI-

U/Northeast Services, because it is the BLS index most closely tailored to answering the question

presented here: the degree to which the market rate for experienced Social Security paralegals in

this district has risen. Whereas the PPI/Legal index solely addresses the price rise in legal services,

the CPI-U-ALL measures price increases in goods and services, and the CPI-U/Northeast Services

measures price increases in services provided in the Northeast, presumably running the gamut from

unskilled, minimum-wage services to those performed by highly compensated professionals.

While the CPI-U/Northeast Services is more tailored geographically, the geographic region

covered is still too large to make it of greater probative value than the nationwide PPI/Legal index.

The PPI/Legal index, while not a perfect fit, thus is the best fit available on the record before me.

       At hearing, the commissioner’s counsel advocated for the use of the CPI-U-ALL, the same

index adopted in Quint to calculate increases in attorney fees above the statutory $125 cap.



                                                  7
However, as the plaintiff’s counsel argued at hearing, this court adopted the CPI-U-ALL to serve

the materially different purpose of making fee adjustments above the nationwide $125 cap imposed

by the EAJA. See Quint, 2006 WL 1495004, at *3 (noting that “[t]he national index ensures that

the cost-of-living adjustment [above the $125 cap] is uniform for all attorney’s fee awards

throughout the United States[,] thereby equalizing the impact on the public fisc”) (citation and

internal quotation marks omitted). By contrast, because the plaintiff seeks paralegal fees in an

amount below the $125 cap, he is entitled to a fee award “based upon prevailing market rates for

the kind and quality of the services furnished[.]” 28 U.S.C. § 2412(d)(2)(A).

       The foregoing notwithstanding, I apply the PPI/Legal index to a different time period than

those proposed by either side. I decline to use Baker as a point of reference because, in that case,

the parties entered into a settlement agreement regarding the EAJA fee award sought, see

Plaintiff’s Exh. 7 (Settlement Agreement, Baker), and I decline to use Knudsen as a point of

reference because, in the earlier case of Poissant v. Colvin, No. 2:13-cv-00162-GZS (D. Me.), this

court, for the first time, approved fees for a Social Security paralegal’s work at a $90 rate over the

commissioner’s objection, see Plaintiff’s Exh. 8 (Defendant’s Partial Opposition to Plaintiff’s

EAJA Application for Fees and Expenses (“Poissant Motion”), Poissant; Order, Poissant).

       By my calculations, application of the PPI/Legal index for the period from October 2013,

when paralegal work was initially performed in Poissant, see Plaintiff’s Exh. 8 ([Fee Invoice],

Exh. A to Poissant Motion), through September 2018, when paralegal work was most recently

performed in the case of Buck S., see [Fee Invoice], Exh. A (ECF No. 21-1) to EAJA Application

for Fees and Expenses (ECF No. 21), Buck S., yields a 14.4 percent increase, resulting in an hourly




                                                  8
paralegal rate of $102.96.6 For ease of application, and in recognition of the fact that the setting

of an appropriate fee is not an exact science, I round that number to $105. For the reasons discussed

below, I conclude that neither the plaintiff’s additional evidence nor the commissioner’s evidence

counsels against that finding.

                                             C. Other Evidence

                                 1. Surveys of Paralegal Billing Rates

        In support of the requested increase to a $110 per hour rate, the plaintiff also introduced

evidence that (i) the median paralegal rate for all paralegals in Maine was $110 in 2015-16, see

Plaintiff’s Exh. 4 (Ronald L. Burdge, Esq., United States Consumer Law Attorney Fee Survey

Report 2015-16 (“Burdge Report”)) at 80, and (ii) average hourly billing rates for paralegal work

were $111 in the New England/Mid East region in 2014 and $137 in 2016, see Plaintiff’s Exh. 3

(NALA [National Association of Legal Assistants]: The Paralegal Association, 2016 National

Utilization & Compensation Survey Report (“NALA Report”)) at 21.

        The probative value of the Burdge Report is lessened, however, by its lack of indication of

how many of the 721 survey participants reported on paralegal fees in Maine, see Burdge Report

at 1, 80, and that of the NALA Report is lessened by the sheer size of the New England/Mid East

region, encompassing the District of Columbia and 11 states, including New Jersey, New York,

and Pennsylvania, and the fact that data was gathered from only two participants in Maine and

only seven from the entire New England region, see NALA Report at 9. In addition, neither report

clarifies whether its data encompasses the work of Social Security paralegals.




6
 I derived that rate by determining the percentage increase from the PPI/Legal index’s baseline of 188.6 in October
2013 to its preliminary baseline of 215.7 in September 2018, applying that percentage (14.4 percent) to $90, and
adding the resulting figure ($12.96) to $90. See Plaintiff’s Exh. 10.


                                                        9
       Nevertheless, an hourly rate of $105 for experienced Social Security paralegals in the

District of Maine is not inconsistent with either the Burdge Report’s finding that the median

paralegal rate in Maine was $110 in 2015-16 or the NALA Report’s finding that average hourly

billing rates in the New England/Mid East region were $137 in 2016. Put differently, these reports

neither carry the plaintiff’s burden of proving that the market rate for experienced Social Security

paralegals in this district is $110 an hour nor undercut the finding that it is $105.

                  2. Awards of Paralegal Fees in Non-Social Security Cases

       Finally, in support of the requested $110 per hour paralegal rate, the plaintiff submitted the

affidavits of Attorneys Bopp-Stark and Montgomery filed in support of fee requests in non-Social

Security cases, see Plaintiff’s Exhs. 1-2, and a list of 10 non-Social Security cases in which this

court has awarded paralegal fees at hourly rates ranging from $90 to $112, see Plaintiff’s Exh. 13

(Plaintiff’s Demonstrative Aid B – Rates Awarded for Paralegal Services in Previous Cases); see

also Plaintiff’s Authorities.

       At hearing, the plaintiff’s counsel argued that this court no longer distinguishes between

fees for experienced Social Security paralegals and fees for other specialized, experienced

paralegals; in any event, other courts do not do so; and, further, Attorney Mittel’s testimony

established that Enna’s work is comparable to that of an experienced paralegal specializing in

trademark litigation, demonstrating that the requested hourly rate of $110 is reasonable in view of

this court’s award of paralegal fees at an hourly rate of $112 in the trademark infringement case

of Nationwide Payment Solutions, LLC v. Plunkett, No. 2:09-cv-600-GZS, 2012 WL 234852 (D.

Me. Jan. 24, 2012) (rec. dec., aff’d Feb. 15, 2012).

       These arguments do not carry the day.




                                                  10
         First, this court continues to hold that mere citation to non-Social Security cases in which

this court has awarded fees for work by specialized, experienced paralegals at higher rates does

not carry a Social Security claimant’s burden to demonstrate that an award at that rate is

appropriate in this context. See, e.g., Manniello v. Berryhill, No. 1:17-cv-00051-GZS, 2018 WL

881757, at *2 (D. Me. Feb. 14, 2018) (rec. dec., aff’d Mar. 1, 2018) (evidentiary showing made in

bid for $110 per hour paralegal rate deficient when, inter alia, cases cited were “not Social Security

appeals cases”).

         Second, while the plaintiff’s counsel cited Ulugalu v. Berryhill, Case No.: 3:17-cv-01087-

GPC-JLB, 2018 WL 2012330 (S.D. Cal. Apr. 30, 2018), and Moreno v. Comm’r of Soc. Sec., Case

No. 1:16-cv-1600-SAB, 2018 WL 2388805 (E.D. Cal. May 25, 2018), as examples of cases in

which courts did not distinguish between hourly rates for Social Security paralegals and other types

of paralegals in determining EAJA fee awards, requested paralegal rates in both cases were

unopposed, and in Ulugalu, the court nevertheless reduced the requested paralegal hourly rate of

$125 to $100. See Ulugalu, 2018 WL 2012330, at *4; Moreno, 2018 WL 2388805, at *3.7

         Third, and finally, while Attorney Mittel testified that, in his opinion, the paralegal work

performed by Enna was equivalent to paralegal work in trademark cases and, if anything, more

complex than trademark work, the plaintiff’s reliance on the hourly rate of $112 awarded in

Plunkett is misplaced. The defendant in Plunkett filed no objection to the fee request, and, in

deeming the requested paralegal fee award at rates ranging from $90 to $112 reasonable, the court

relied not on market rate evidence but, rather, on citation to a then-recent case in which a paralegal

fee rate of $100 was found reasonable. See Plunkett, 2012 WL 234852, at *1, 3. Most recently,

this court has awarded fees for experienced, specialized paralegals in non-Social Security cases at


7
 These were the two cases from other jurisdictions cited by the plaintiff in her pre-hearing statement of authorities.
See Plaintiff’s Authorities.

                                                         11
an hourly rate of $105. See Dorr v. Woodlands Senior Living or Brewer, LLC, 1:15-cv-00092-

JCN, 2017 WL 4329765, at *2 (D. Me. Sept. 29, 2017); Prescott v. Rumford Hosp., 2:13-cv-

00460-JDL, 2016 WL 3406079, at *2 (D. Me. June 17, 2016).

                                  3. Commissioner’s Evidence

       The commissioner’s evidence does not call into question my finding that the market rate

for experienced Social Security paralegals in this district has risen to $105 per hour. The affidavit

of Assistant Regional Counsel Vanegas states that it has been her practice, commensurate with

court precedent in the District of Maine, to direct attorneys in the OCG’s Boston regional office

not to agree to more than $90 per hour for paralegal rates and that, to the best of her knowledge,

no court has awarded more than $90 per hour for such services in the Districts of Maine, New

Hampshire, Massachusetts, or Rhode Island. See Defendant’s Exh. 1. However, this begs the

question of whether an increase in those rates is warranted, and the commissioner’s counsel

conceded that it was, albeit only to between $96 and $97. The fact that, in 2016 and 2018 cases,

the plaintiff’s attorney’s law firm sought and was awarded EAJA paralegal fees for work in Social

Security cases at a $90 rate by the United States District Court for the District of Massachusetts,

see Defendant’s Exh. 2 (Sinclair v. Berryhill, 284 F. Supp.3d 111, 116-17 (D. Mass. 2018));

Defendant’s Exh. 3 (Dine v. Colvin, Civil Action No. 15-cv-10140-ADB, 2016 WL 7256762, at

*3 n.5 (D. Mass. Dec. 15, 2016)), also begs the question of whether, on the showing made here,

an increase is warranted.

       In short, for the foregoing reasons, I recommend that the court award fees for the work of

the plaintiff’s attorney’s experienced paralegal at a $105 per hour rate.




                                                 12
                     D. Future Adjustment of Rate for Social Security Paralegals

         I address one final point: the commissioner’s suggestion that, going forward, the court

automatically adjust the paralegal rate in Social Security cases in accordance with the CPI-U-ALL.

It is not the job of the court to adjust such rates automatically but, rather, to review fee petitions.

That said, in view of the parties’ long-running dispute over appropriate paralegal rates and the time

consumed in resolving this issue by way of an evidentiary hearing, I agree that the court should

pick a measure by which such rates should be adjusted going forward.

         I recommend that, until such time as this court approves EAJA Social Security paralegal

rates exceeding the statutory $125 cap, those rates be adjusted by application of the PPI/Legal

index. As discussed above, while this index is not perfectly suited to the task, it is the best suited

of the three BLS indices proposed by the parties to determine an appropriate adjustment in the

market rate for the services of Social Security paralegals in this district. Once the court determines

that the market rate for Social Security paralegals has hit the $125 cap, the appropriate EAJA

hourly rate should be adjusted in accordance with the CPI-U-ALL, consistent with this court’s

ruling in Quint.8


8
  The plaintiff takes the position that, in Richlin, the Supreme Court “held that recovery of paralegal fees, like expert
fees under EAJA, is neither cost based, nor ‘capped’ by the statute as attorney’s fees are.” Motion at [4]. My research
indicates that neither this court nor the First Circuit has addressed this point and that there is a split in opinion among
courts that have. Compare, e.g., Conservation Force v. Salazar, 916 F. Supp.2d 15, 27 (D.D.C. 2013) (“[p]aralegal
fees are not subject to the EAJA cap, and so may be recovered at prevailing market rates”) with, e.g., BCPeabody
Constr. Servs., Inc. v. United States, 117 Fed. Cl. 408, 416 (Fed. Cl. 2014) (Supreme Court in Richlin “determined
that paralegal fees under EAJA should be considered attorneys’ fees and awarded at prevailing market rates, not to
exceed the $125 statutory cap applicable to attorneys’ fees”); Abusamhadaneh v. Taylor, No. 1:11cv939 (JCC/TCB),
2013 WL 193778, at *17-18 (E.D. Va. Jan. 17, 2013) (declining to award paralegal fees at $166 per hour rate on basis
that EAJA limits paralegal fee rate to $125 EAJA cap with appropriate adjustments); Advanced Diabetes Treatment
Ctrs., LLC v. Sebelius, No. 09-61698, 2012 WL 5077155, at *16 (S.D. Fla. Sept. 20, 2012) (rec. dec., aff’d Sept. 27,
2012) (declining, despite lack of objection by defendant, to award paralegal fees at rates exceeding $125 per hour on
basis that Supreme Court in Richlin “has been clear that paralegal fees are to be compensated at the prevailing market
rate, but are subject to the EAJA’s $125/hour statutory cap”). I agree that “a nuanced reading of Richlin supports” the
proposition that “attorneys and paralegals should be treated similarly with regard to the relevant metric upon which to
predicate recovery[,] . . . lest an inflexible reading of . . . Richlin’s ultimate holding lead to a disingenuous result . . .
by restricting attorneys to the statutory cap while allowing a paralegal to recover at the prevailing market rate in excess
of the statutory cap.” Abusamhadaneh, 2013 WL 193778, at *18; see also Richlin, 533 U.S. at 587-88 (observing, in


                                                             13
                                               IV. Conclusion

        For the foregoing reasons, I recommend that the court GRANT the Motion IN PART,

awarding EAJA fees totaling $4,299.96, consisting of $1,664.46 for 8.4 hours of attorney time at

$198.15 per hour and $2,635.50 for 25.1 hours of the time of an experienced paralegal at $105 per

hour, and otherwise DENY it.

                                                   NOTICE


        A party may file objections to those specified portions of a magistrate judge’s report or
proposed findings or recommended decisions entered pursuant to 28 U.S.C. § 636(b)(1)(B) for
which de novo review by the district court is sought, together with a supporting memorandum
and request for oral argument before the district judge, if any is sought, within fourteen (14)
days after being served with a copy thereof. A responsive memorandum and any request for
oral argument before the district judge shall be filed within fourteen (14) days after the filing
of the objection.

        Failure to file a timely objection shall constitute a waiver of the right to de novo review
by the district court and to appeal the district court’s order.

        Dated this 19th day of December, 2018.


                                                             /s/ John H. Rich III
                                                             John H. Rich III
                                                             United States Magistrate Judge




response to Government’s argument that “market-based recovery [of paralegal fees] would distort litigant incentives
because EAJA would cap paralegal and attorney’s fees at the same rate[,]” that “[t]he Government’s policy rationale
. . . founders on the text of the statute, which shows that Congress was untroubled by the very distortion the
Government seeks to prevent”).

                                                        14
